
	

113 HR 2506 IH: The Duplication Elimination Act of 2013
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2506
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Dent (for
			 himself, Mr. Murphy of Florida,
			 Mr. Coffman, and
			 Mr. Thompson of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Pay-As-You-Go-Act of 2010 to create an
		  expedited procedure to enact recommendations of the Government Accountability
		  Office for consolidation and elimination to reduce
		  duplication.
	
	
		1.Short titleThis Act may be cited as the
			 The Duplication Elimination Act of
			 2013.
		2.Expedited
			 Consideration of GAO RecommendationsTitle II of the joint resolution entitled
			 A joint resolution increasing the statutory limit on the public
			 debt (Public Law 111–139; 21 U.S.C. 712 note) is amended by adding at
			 the end the following:
			
				22.Expedited
				Consideration of GAO Recommendations
					(a)DefinitionsIn
				this section—
						(1)the term
				GAO report means the annual report on duplication,
				consolidation, and elimination of duplicative government programs required
				under section 21; and
						(2)the term
				joint resolution means only a joint resolution that—
							(A)makes legislative
				changes needed to carry out the recommendations contained in the GAO report for
				a year that the President did not exclude; and
							(B)requires that any
				savings attributable to the legislative changes described in subparagraph (A)
				be transferred to the General Fund of the Treasury and be used to reduce the
				deficit.
							(b)Submission of
				proposed bill
						(1)In
				generalNot later than 90 days after the date of the publication
				of the GAO report for a year, the President shall transmit to Congress a
				special message accompanied by a proposed joint resolution.
						(2)Contents of
				Special MessageA special message shall specify—
							(A)recommendations
				outlined in the GAO report that are excluded from the proposed joint
				resolution;
							(B)in detail why the
				recommendations outlined in the GAO report were excluded from the proposed
				joint resolution; and
							(C)recommendations
				outlined in the GAO report that are included in the proposed joint
				resolution.
							(3)TransmittalThe
				President shall submit the special message to the Secretary of the Senate if
				the Senate is not in session and to the Clerk of the House of Representatives
				if the House is not in session.
						(4)Public
				AvailabilityThe President shall make a copy of the special
				message and the proposed joint resolution publicly available, and shall publish
				in the Federal Register a notice of the message and information on how it can
				be obtained.
						(c)Procedures for
				Expedited Consideration
						(1)IntroductionA
				proposed joint resolution transmitted by the President under subsection (b)
				shall be introduced in the Senate (by request) on the next day on which the
				Senate is in session by the majority leader of the Senate or by a Member of the
				Senate designated by the majority leader of the Senate and shall be introduced
				in the House of Representatives (by request) on the next legislative day by the
				majority leader of the House or by a Member of the House designated by the
				majority leader of the House.
						(2)No
				referralA joint resolution shall not be referred to a committee
				in either House of Congress and shall immediately be placed on the
				calendar.
						(3)Motion to
				proceedA motion to proceed to a joint resolution is highly
				privileged in the House of Representatives and is privileged in the Senate and
				is not debatable. The motion is not subject to a motion to postpone, and all
				points of order against the motion are waived. A motion to reconsider the vote
				by which the motion is agreed to or disagreed to shall not be in order. If a
				motion to proceed to the consideration of a joint resolution is agreed to, the
				joint resolution shall remain the unfinished business of the respective House
				until disposed of.
						(4)Expedited
				Consideration in the House of RepresentativesIn the House of
				Representatives, a joint resolution shall be considered as read. All points of
				order against the joint resolution and against its consideration are waived.
				The previous question shall be considered as ordered on the joint resolution to
				its passage without intervening motion except 2 hours of debate shall be
				divided equally between the majority and minority leaders or their designees. A
				motion to reconsider the vote on passage of the joint resolution shall not be
				in order. A vote on final passage of the joint resolution shall be taken in the
				House of Representatives on or before the close of the tenth calendar day after
				the date of the introduction of the joint resolution in the House of
				Representatives.
						(5)Expedited
				Procedure in the Senate
							(A)ConsiderationIn
				the Senate, consideration of a joint resolution, and on all debatable motions
				and appeals in connection therewith, shall be limited to not more than 10
				hours, which shall be divided equally between the majority and minority leaders
				or their designees. A motion to further limit debate is in order and not
				debatable. An amendment to, a motion to postpone, a motion to proceed to the
				consideration of other business, or a motion to commit the joint resolution is
				not in order.
							(B)PassageIf
				the Senate has proceeded to a joint resolution, the vote on passage of the
				joint resolution shall occur immediately following the conclusion of
				consideration of the joint resolution, and a single quorum call at the
				conclusion of the debate if requested in accordance with the rules of the
				Senate. A vote on the final passage of the joint resolution shall be taken in
				the Senate on or before the close of the tenth calendar day after the date of
				the introduction of the joint resolution in the Senate.
							(C)Rulings of the
				Chair on ProcedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a joint resolution shall be decided without
				debate.
							(6)Points of
				OrderIn the Senate or the House of Representatives, a Member of
				the Senate or House of Representatives, respectively, may raise a point of
				order that a joint resolution does not meet the definition of a joint
				resolution under subsection (b).
						(7)AmendmentA
				joint resolution shall not be subject to amendment in either the House of
				Representatives or the Senate.
						(8)Consideration by
				the other House
							(A)In
				GeneralIf, before passing a joint resolution, one House receives
				from the other a joint resolution—
								(i)the joint
				resolution from the other House shall not be referred to a committee;
				and
								(ii)with respect to a
				joint resolution of the House receiving the joint resolution—
									(I)the procedure in
				that House shall be the same as if no joint resolution had been received from
				the other House until the vote on passage; but
									(II)the vote on final
				passage shall be on the joint resolution of the other House.
									(B)Revenue Measure
				ExceptionThis paragraph shall not apply to the House of
				Representatives if the joint resolution received from the Senate is a revenue
				measure.
							(9)Rules of House
				of Representatives and SenateThis subsection is enacted by
				Congress—
							(A)as an exercise of
				the rulemaking power in the Senate and House of Representatives, respectively,
				and as such it is deemed a part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a joint resolution, and it supersedes other rules only to the
				extent that it is inconsistent with such rules; and
							(B)with full
				recognition of the constitutional right of either House to change the rules (so
				far as relating to the procedure of that House) at any time, in the same manner
				and to the same extent as in the case of any other rule of that
				House.
							.
		
